VILLANTI, Judge.
Clifford Lee Perkins, Jr., pleaded no contest in three separate cases to four counts of sale or delivery of cocaine within 1000 feet of a school and four counts of possession of cocaine. Prior to sentencing, Perkins moved to withdraw his plea; however, the trial court denied this motion after a hearing. The court then orally sentenced Perkins to concurrent terms of 108 months in prison on each of the sale or delivery counts and sixty months in prison on each of the possession counts.
We affirm Perkins’ convictions without further comment. However, we note that there appears to be a scrivener’s error in the written judgments and sentences, two of which indicate a sentence of 180 months — rather than 108 months — on the sale or delivery convictions. We cannot address this apparent error in this appeal because it was not preserved either before this appeal by objection in the trial court or while this appeal was pending by the filing of a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). Therefore, we must affirm Perkins’ sentences. However, our affirmance is without prejudice to any right Perkins may have to raise this apparent error in the trial court.
NORTHCUTT and SILBERMAN, JJ., Concur.